In a proceeding pursuant to CPLR article 75 to stay arbitration of a claim for uninsured motorist benefits, the petitioner appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated January 9, 2003, which granted the motion of the respondents, Gregory Thomas, Anselm Dickerson and Cecil Grey, in effect, for leave to renew and, upon renewal, vacated its prior order dated March 7, 2002, granting the petition, denied the petition, and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court properly granted the respondents’ motion which was, in effect, *681for leave to renew and, upon renewal, inter alia, denied the petition and dismissed the proceeding to stay arbitration of the respondents’ claims for uninsured motorist benefits (see Mollin v County of Nassau, 2 AD3d 600 [2003]; Bepat v Chandler, 2 AD3d 764 [2003]; Mejia v Nanni, 307 AD2d 870, 871 [2003]; Garner v Latimer, 306 AD2d 209 [2003]). Ritter, J.P., S. Miller, Townes, Crane and Rivera, JJ., concur.